Order filed February 28, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00251-CV
                                   ____________

              ADVANCED PERSONAL CARE, LLC, Appellant

                                         V.

  JACQUELYN CHURCHILL, EVERETT CHURCHILL AND JED, INC.,
                          Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-04324

                                    ORDER

      The clerk’s record was filed June 3, 2013. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain any request for a reporter's record, including
any statement of points or issues under Rule 34.6 (c).
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 7, 2014, containing any request for a reporter's record,
including any statement of points or issues under Rule 34.6 (c).

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM